Citation Nr: 0005366	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus.

2.  Entitlement to service connection for gout.

3.  Entitlement to an increased rating for postoperative 
residuals of right foot hammertoe deformities, toes two-five, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for postoperative 
residuals of left foot hammertoe deformities, toes two-five, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
right knee stress fracture with patellar tendonitis, 
currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
left heel bone spur, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO) as follows:  a January 1997 decision which 
continued a 30 percent evaluation for bilateral postoperative 
hammertoes, and which continued 10 percent evaluations, 
respectively for a left heel bone spur and for residuals of a 
right knee stress fracture with patellar tendonitis; and an 
August 1998 decision which denied TDIU status and denied 
service connection for gout and bilateral hallux valgus.  The 
Board addresses the TDIU and service connection issues in the 
REMAND portion of this decision.

During the pendency of this appeal the RO increased the 
evaluations of the right knee disorder to 20 percent and to 
the right and left foot hammertoe deformities to 20 percent 
each.

The Board also notes that at the time of his April 1997 RO 
hearing the veteran asserted a claim of entitlement to 
service connection for a bilateral elbow disorder and in a 
letter which the RO received in July 1999 the veteran 
asserted a claim of entitlement to service connection for 
arthritis.  The record does not show that the RO responded to 
these claims.  Therefore, the Board refers these matters back 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected postoperative residuals 
of right foot hammertoe deformity, toes two-five is 
manifested by clawfoot, limitation of ankle dorsiflexion and 
tenderness, but not by ten hammertoes, shortened plantar 
fascia with or without dropped forefoot, marked varus 
deformity or very painful callosities.

3.  The veteran's service-connected postoperative residuals 
of left foot hammertoe deformity, toes two-five is manifested 
by clawfoot, limitation of ankle dorsiflexion and tenderness, 
but not by ten hammertoes, shortened plantar fascia with or 
without dropped forefoot, marked varus deformity or very 
painful callosities.

4.  The veteran's service-connected residuals of a right knee 
stress fracture with patellar tendonitis is manifested by 
slight limitation of motion, a right patellar bump consistent 
with a healed stress fracture, some blunting of the lateral 
meniscus and a small patellar osteophyte, but not by 
subluxation, lateral instability or pain upon motion.

5.  The veteran's service-connected residuals of a left heel 
bone spur is manifested by no more than tenosynovitis of the 
peroneal and extensor ankle tendons and range of ankle motion 
limited to 5 degrees of dorsiflexion and 30 degrees of 
plantar flexion.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of right foot hammertoe 
deformity, toes two-five have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.44-45, 4.57, 4.59, 4.71a, Diagnostic Codes 5278, 5282 
(1999).

2.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of left foot hammertoe deformity, 
toes two-five have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-
45, 4.57, 4.59, 4.71a, Diagnostic Codes 5278, 5282 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right knee stress fracture with patellar 
tendonitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 
4.57, 4.59, 4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left heel bone spur have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.57, 4.59, 4.71a, 
Diagnostic Code 5015 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his service-connected bilateral hammertoes, 
and his right knee and left heel disorders because they are 
more disabling than contemplated by the current ratings.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  Id.  The Board finds that all 
relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

Hammertoes

In February 1990 the RO granted service connection for 
postoperative residuals of right and left foot hammertoe 
deformities, toes two through five, and assigned a 10 percent 
disability rating for each foot pursuant to Diagnostic Code 
(DC) 5282.  The Board ordered an increased rating for 
bilateral postoperative hammertoe deformity to 30 percent in 
October 1992 and the RO assigned the 30 percent combined 
rating in November 1992 pursuant to DC 5278.  In October 1997 
the RO increased the ratings for postoperative residuals of 
right and left foot hammertoe deformities, toes two through 
five, (previously rated under DC 5278 as 30 percent combined) 
to 20 percent each foot pursuant to DCs 5278-5283.

Under 38 C.F.R. § 4.71a, DC 5282, a 10 percent rating is 
warranted for unilateral hammertoe of all toes without 
clawfoot and a 0 percent rating is warranted for single toes.

Under 38 U.S.C.A. § 4.71a, (DC) 5278, acquired claw foot is 
evaluated as follows:  symptoms of marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes 
with very painful callosities and marked varus deformity 
warrants a 50 percent rating for a bilateral disorder and a 
30 percent rating for a unilateral disorder; symptoms of all 
toes tending to dorsiflexion, limitation of ankle 
dorsiflexion to right angle, shortened plantar fascia and 
marked tenderness under the metatarsal heads warrants a 30 
percent rating for a bilateral disorder and a 20 percent 
rating for a unilateral disorder; symptoms of dorsiflexed 
great toe, some limitation of ankle dorsiflexion and definite 
tenderness under the metatarsal heads warrants a 10 percent 
rating for both a bilateral and unilateral disorder.

A report of the veteran's February 1994 VA joints examination 
noted the veteran's report of in-service surgery for 
bilateral hammertoes.  Objective findings included fixed 
bilateral hammertoe deformities of toes two through four, 
fixed flexion contractures at the PIP joints and flexible 
deformities at the DIP joints and well-healed dorsal foot 
scars.

A report of the veteran's December 1994 VA feet examination 
noted the veteran's report of some occasional soreness as a 
result of his hammertoe arthroplasties.  Objective findings 
included well-healed incisions in the web spaces from the 
hammertoe corrections, joint fusion with good deformity 
correction without callus or abnormal wear and extreme 
tenderness upon deep palpation of the medial anterior 
calcaneus.  Contemporaneous X-rays of the left foot disclosed 
degenerative changes of the proximal interphalangeal joints 
of the third and fourth toes without other fractures or 
dislocations.

A report of the veteran's November 1996 VA general medical 
examination noted the veteran's complaint of bilateral foot 
pain.  Objective findings included normal carriage, posture 
and gait, and, except for bilateral arthroplasty scars, 
normal feet without deformity, pain upon pressure or 
limitation of active or passive toe motion.  Contemporaneous 
X-rays disclosed normal bony architecture, bilaterally, 
without evidence of acute fracture, dislocation or 
subluxation.

A report of the veteran's June 1997 VA joints examination 
noted objective findings including normal gait, bilateral 
residual claw deformities of the second through fifth toes, 
old healed hammertoe surgery wounds, significant bilateral 
tenosynovitis on the lateral and medial aspects of the 
peroneal and extensor tendons of the ankles, much more on the 
right than the left, negative bilateral ankle drawer and 
limitation of bilateral ankle motion to 5 degrees of 
dorsiflexion and 30 degrees of plantar flexion.

A report of the veteran's February 1998 VA feet examination 
noted the veteran's complaint of bilateral foot pain.  
Objective findings included normal heel/toe gait, ability to 
heel and toe walk, absence of inflammation, redness or signs 
of infection, well-formed arches, fixed flexion contractures 
of the PIP joints, flexible DIP joints extend to neutral and 
flex to approximately 20 degrees, and essentially normal MRI 
and X-ray findings except for bilateral postsurgical changes 
of small toe proximal phalanxes two through five.  The 
examining physician stated that examination failed to 
disclose an objectively identifiable cause of the pain the 
veteran reported.

The veteran testified at his April 1998 RO hearing that he 
has extreme bilateral foot pain relating to the hammertoe 
disorder, as well as foot cramps and calluses.  The veteran 
also stated that his foot pain precluded him from walking 
barefoot and required him to wear pads in his shoes so he 
could walk.

The Board finds that, because the medical evidence includes a 
reference to bilateral clawfoot, evaluation of the veteran's 
bilateral hammertoes is appropriate under DC 5278.  There is 
also evidence of limitation of ankle dorsiflexion to 5 
degrees and tenderness.  However all the veteran's toes are 
not hammertoes and there is no objective evidence of 
shortened plantar fascia with or without dropped forefoot, 
marked varus deformity or very painful callositas.  
Therefore, Board finds that the preponderance of the 
objective evidence of record supports no more than a 20 
percent evaluation for both of the veteran's postoperative 
residuals of right and left foot hammertoe deformities, toes 
two through five.

The Board also has considered whether a higher rating for the 
right knee disorder is available under another DC.  However, 
the Board finds that the veteran's bilateral hammertoe 
disabilities constitute no more than moderately severe 
malunion or nonunion of the tarsal or metatarsal bones, or 
moderately severe foot injuries under DCs 5283 or 5284, 
respectively, for which no more than a 20 percent rating is 
warranted for each foot.

Residuals of a right knee stress fracture with patellar 
tendonitis

The RO granted service connection for residuals of a right 
knee stress fracture with patellar tendonitis in November 
1989 and assigned a 10 percent disability rating pursuant to 
DC 5257.  The Board affirmed the 10 percent rating in October 
1992.  In October 1996, the RO increased the rating to 20 
percent pursuant to the same DC.

Under 38 C.F.R. § 4.71a, DC 5257 (1999), a 30 percent rating 
is warranted for a knee impairment characterized by severe 
recurrent subluxation or lateral instability; a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability and; a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.

The medical evidence associated with the claims file since 
the Board's October 1992 decision discloses little objective 
evidence of a right knee disorder.  Except for minimal 
limitation of motion, VA examination and X-rays in February 
1994 disclosed an asymptomatic right knee with no evidence of 
an old healing fracture or a subsurface patella disorder.  
Medical records from September 1994 revealed that the veteran 
sought private treatment for a right knee injury.  The report 
of a November 1996 VA examination including X-rays disclosed 
a normal right knee with no evidence of acute fracture, 
dislocation, subluxation or effusion.  The report of a June 
1997 VA examination, including X-rays and magnetic resonance 
imaging (MRI), noted the veteran's report of right knee pain 
and objective findings including slight limitation of motion 
and a right patellar bump consistent with a healed stress 
fracture.  The examining physician also found no patellar 
hesitation or crepitus, no tenderness over the patellar or 
quadriceps tendons or the medial or lateral joint lines, 
negative Lachman and posterior drawer and no McMurray sign.  
MRIs disclosed a normal right knee except for some blunting 
of the lateral meniscus and a small patellar osteophyte.  The 
report also noted that there was no evidence of patellar 
tendonitis and the examining physician opined that the 
veteran's right knee was essentially normal.

The veteran testified at his April 1998 RO hearing that he 
has right knee subluxation, instability, constant swelling, 
crepitus, pain upon motion and nightly stiffness.  He stated 
that he would not be able to walk a block without pain and 
that he could stand for no more than five or ten minutes.  
The veteran also argued, in essence, that his right knee 
disorder at least contributed to his losing his employment 
because of excess sick time.  However, the claims file 
includes virtually no objective medical evidence supporting 
his assertions.  Since 1994, at least three VA physicians 
have examined the veteran's right knee, which also has been 
subject to repeated X-rays and an MRI.  The only objectively 
confirmed right knee symptomatology includes slight 
limitation of motion, a right patellar bump consistent with a 
healed stress fracture, some blunting of the lateral meniscus 
and a small patellar osteophyte.  There is no medical 
evidence of subluxation, lateral instability or pain upon 
motion.  Neither is there objective medical evidence of 
functional loss due to pain or corroborative evidence 
supporting the veteran's claims of lost work necessitated by 
a right knee disorder.  In consideration of the foregoing, 
the Board finds that the preponderance of the objective 
evidence of record supports no more than a 20 percent 
evaluation for the veteran's right knee disorder.

The Board also has considered whether a higher rating for the 
right knee disorder is available under another DC.  However, 
all other codes pertaining to the knee are inapplicable.

Residuals of a left heel bone spur

The RO granted service connection for a left heel bone spur 
in November 1992 and assigned a noncompensable rating 
pursuant to DC 5015.  In July 1995 the RO increased the 
rating to 10 percent pursuant to the same DC.

A bone spur is not specifically listed in the rating 
schedule.  Therefore, the disability must be evaluated by 
analogy.  See 38 C.F.R. § 4.20, 4.27 (1999).  When a 
disability is not listed in the rating schedule, VA may 
assign a rating pursuant to a code provision pertaining to a 
related disorder for which affected functions, anatomical 
localization and symptomatology are similar.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
veteran has been diagnosed as having a left heel bone spur, 
evaluation of which under 38 U.S.C.A. § 4.71a, DC 5015 
(1999), pertaining to benign new bone growths, is appropriate 
because the symptomatology for the two disorders is similar 
and affects the same functions.  Disorders rated under this 
DC are evaluated on limitation of motion of the affected 
part, in this case, the left ankle.  See 38 C.F.R. § 4.71a DC 
5271 (1999), pertaining to limited ankle motion.

There is substantial private and VA medical documentation of 
examination and treatment of the veteran's left heel bone 
spur in 1994.  A report of a February VA joints examination 
noted that, except for the veteran's hammer-toe deformity, 
the veteran's foot posture was normal.  In June, the veteran 
sought VA treatment for pain after injuring his left heel.  
His left heel showed vague fullness and tenderness and he was 
diagnosed with a left heel contusion.  X-ray examination 
showed a small left heel bone spur but no evidence of 
traumatic injury.  Medical records also show that the veteran 
sought private treatment for a left heel injury in September.  
After treatment, a private osteopath wrote a note stating, 
without explanation or elaboration, that "due to current 
injury" the veteran should be excused from work requiring 
use of his feet or lower legs.  An October letter from a 
private podiatrist stated that the veteran had sought 
treatment for left heel pain.  The podiatrist diagnosed 
plantar fasciitis/heel spur syndrome.  Treatment in September 
and October involved taping, padding and injecting the 
affected area with medication and the podiatrist opined that 
most similar disorders usually resolved within three months 
with conservative treatment.  Treatment records disclose that 
the veteran's reported left heel pain and inability to wear 
heavy work boots but that he canceled his last appointment 
after reporting to be "doing great."  A VA physician who 
examined the veteran in December reported the veteran's 
complaint of discoloration and a recent "tremendous 
increase" in left heel pain.  The examiner found a fairly 
tight Achilles tendon and limited range of motion.  A January 
1995 VA X-ray also showed a left heel spur.

After a January 1995 notation of an X-ray examination, there 
is no additional evidence that the veteran continued to have 
a left heel bone spur.  The report of a general VA medical 
examination in November 1996 noted the veteran's complaint of 
bilateral foot pain.  Objective findings included normal 
carriage, posture and gait, and normal feet with full range 
of motion and no pain upon pressure.  Contemporaneous X-rays 
disclosed an asymptomatic left foot.  The VA physician who 
examined the veteran in June 1997 noted the veteran's 
complaint of a painful left foot heel spur.  Objective 
findings pertaining to the left heel included normal gait, 
absence of significant pain or tenderness over the plantar 
surface, significant tenosynovitis of the peroneal and 
extensor ankle tendons, range of ankle motion limited to 5 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
The examination report noted X-rays showing some residuals of 
the veteran's bilateral hammer-toe deformity but included no 
diagnosis of a left heel bone spur.  The veteran reported 
continued foot pain to the VA physician who examined him in 
February 1998.  The examiner noted that a July 1997 MRI 
examination disclosed some residuals of the veteran's 
bilateral hammertoe deformity but no other left foot 
abnormalities.  There was no objective evidence of left heel 
pain.  Other objective findings included normal heel/toe 
gait, ability to heel walk and toe walk, well-formed arch, 
good foot strength and range of ankle motion limited to 5 
degrees of dorsiflexion and 30 degrees of plantar flexion.

The veteran has provided his own description of his left foot 
disability.  In a September 1994 written statement, he 
asserted that his left heel bone spur caused a left foot 
ligament tear and required him to take pain-killing 
medications.  He also stated that the disorder prevented him 
from working at his occupation as a laborer because he was 
unable to withstand prolonged standing, walking or weight-
bearing in his steel shank work boots.  The veteran testified 
at his April 1997 RO hearing that his left heel was swollen, 
discolored and so painful that he was unable to walk barefoot 
and had to wear two socks, an entire package of commercial 
foot pads and a heel cup to be able to walk in shoes.

The claims file includes virtually no objective medical 
evidence supporting his assertions concerning his left heel 
disorder.  Repeated VA examinations have disclosed that, 
since 1994, the veteran's left heel symptoms have included 
only tenosynovitis of the peroneal and extensor ankle tendons 
and no more than a moderate limitation of ankle motion.  
Normal range of ankle motion is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II (1999).  There is no objective confirmation of left heel 
pain or functional loss.  Moreover, there is no medical 
documentation of a left heel bone spur diagnosis after 
January 1995.  In consideration of the foregoing, the Board 
finds that, to the extent that the veteran has a current left 
heel disorder, the preponderance of the objective evidence 
supports an evaluation of no more than 10 percent.

The Board also has considered whether a higher rating for the 
left heel disorder is available under another DC.  However, 
review of all other codes pertaining to the ankle and foot 
discloses no other applicable DCs.


Conclusion

The Board finds that the veteran's pain has been considered 
in the assignment of the current, 20 percent evaluations for 
both the veteran's right and left hammertoe deformities, 10 
percent evaluation for the veteran's left heel disorder, and 
the 20 percent evaluation for right knee disorder.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Furthermore, review of the totality 
of findings of the veteran's latest examinations discloses no 
evidence of functional loss due to pain in excess of that 
already contemplated by the codes.  Therefore, consideration 
of pain as evidence of functional loss does not support 
assignment of higher evaluations.

These decisions are based solely upon the provisions of the 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disabilities.  The Board acknowledges the 
veteran's repeated claims that his service-connected 
disorders have had a marked negative effect on his working 
life and have caused him to lose several jobs.  Beyond the 
veteran's own statements, the only evidence supporting this 
claim is the September 1994 letter from a private osteopath 
stating without explanation or elaboration that the veteran 
was unable to work due to "current injury."  The Board also 
notes an October 1996 letter from the veteran's then-employer 
ordering him to return to work because the industrial doctor 
had found that the veteran's injury did not prevent him from 
working.  Therefore, the Board finds no convincing evidence 
showing that the disabilities under consideration have caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of this 
evidence, the Board finds that that remand for compliance 
with the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

An increased rating for postoperative residuals of right foot 
hammertoe deformities, toes two-five, currently evaluated as 
20 percent disabling, is denied.

An increased rating for postoperative residuals of left foot 
hammertoe deformities, toes two-five, currently evaluated as 
20 percent disabling, is denied.

An increased rating for residuals of a right knee stress 
fracture with patellar tendonitis, currently evaluated as 20 
percent disabling, is denied.

An increased rating for residuals of a left heel bone spur, 
currently evaluated as 10 percent disabling, is denied.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to certain issues raised by 
the veteran.

In an October 1997 written statement the veteran submitted 
claims of entitlement to service connection for hallux valgus 
and gout.  In May 1998 the veteran submitted a written TDIU 
claim.  The RO denied all of these claims in August 1998.  
Later that month the veteran submitted a written statement to 
the RO requesting a hearing in which to appeal denial of 
these benefits.  The Board construes the veteran's August 
1998 statement as a timely filed Notice of Disagreement 
(NOD).  See 38 C.F.R. § 20.201 (1999).  Review of the claims 
file does not disclose that the RO provided the veteran with 
the required Statement of the Case (SOC) in response to the 
NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (1999); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law.  Accordingly, this case is 
REMANDED for the following action:

The RO should provide the veteran with a 
SOC addressing all evidence pertaining to 
the claims of entitlement to service 
connection for hallux valgus and gout and 
for TDIU status and with information 
regarding the appropriate time period 
within which to submit a substantive 
appeal.  If the veteran files a timely 
substantive appeal, the RO should process 
the case and return it to the Board in 
compliance with the applicable procedures 
regarding processing appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



